Citation Nr: 1338100	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to September 1967.

This matter comes before the Board of the Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  This matter was remanded in March 2012 for further development.   

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded, in part, so that the Veteran could undergo a VA examination.  The Veteran underwent a VA examination in March 2012.  At that time, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD because he did not satisfy criteria B, C, or D.  That is to say, he did not persistently re-experience the traumatic event, he did not persistently avoid stimuli associated with the traumatic event, and he did not experience symptoms of increased arousal.  The examiner also found that the Veteran did not meet the diagnostic criteria for any psychiatric disorder.  

In the Veteran's August 2013 Brief, he specifically requested a remand so that he could undergo a new psychiatric examination.  He argued that the March 2012 examination report did not adequately consider his reported symptomatology.  He submitted records from the Vet Center dated March 2012 to June 2012.  These records were not available to the March 2012 VA examiner.  The records reflect anxiety-related symptoms since returning from Vietnam in 1967.  The Veteran reported disturbing memories of the experience, getting upset whenever he is reminded of the experience, avoidance of thoughts and feelings connected with the experience, avoidance of people, places and situations that remind him of the experience, not being able to remember parts of the experience, feeling distant and disconnected from everyone, difficulty expressing emotions, trouble sleeping every day, anger and irritability most of the time, and always being on guard for some kind of danger.  An examiner from the Vet Center diagnosed the Veteran with PTSD.  

Virtual VA records reflect that in February 2013, the Veteran was diagnosed with an anxiety disorder (Virtual VA, Doc. 1, pgs 1-8).

At his May 2011 Board hearing, the Veteran stated that his symptoms include increased arousal and checking behaviors.  He also avoids watching war movies, has sleep disturbances, and problems with authority figures.  Additionally, he had to leave several jobs in order to avoid personal conflicts with people, for fear of hurting someone.

The findings in the Vet Center reports, the Virtual VA records, and the Veteran's hearing testimony are in stark contrast to the VA examinations of September 2008 and March 2012.  It is unclear whether the inconsistencies are due to newly experienced symptoms or newly fabricated symptoms.  In either case, the March 2012 VA examiner did not have these records to review when she conducted her examination.  The Board finds that a new VA examination is warranted to determine if the Veteran meets the diagnostic criteria for PTSD or any other psychiatric disability, and whether any such disability is due to service.     

The Board once again notes that the Veteran served in the Republic of Vietnam from September 1966 to September 1967, and that during that period of service, he earned a Bronze Star with a "V" device for valor for his heroism.  The Veteran's claimed stressors relate to his combat experiences.  Given the above, such stressors are deemed corroborated. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified. 

The examiner is to take as conclusive fact that the Veteran served in the Republic of Vietnam and that he has a corroborated in-service stressors related to combat.

The examiner should address any inconsistencies between his/her findings and the findings of the Vet Center and the March 2012 VA examiner.

For any diagnosed psychiatric disorder-including PTSD-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the Veteran's participation in combat with the enemy while in the Republic of Vietnam. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________ 
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

